Citation Nr: 0210753	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-32 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.

(The issues of entitlement to service connection for alcohol 
and drug addiction secondary to posttraumatic stress 
disorder, entitlement to a higher initial rating for right 
knee disability, and a higher initial rating for left knee 
disability will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted entitlement to service 
connection for right knee arthritis and assigned a 10 percent 
evaluation.   That decision also denied entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
denied service connection for alcohol and drug abuse, denied 
service connection for dental conditions, and determined that 
claims of entitlement to service connection for bilateral leg 
pain, skin problems, left knee pain, bilateral tinea pedis 
with fissuring, and for stomach pains were not well grounded. 

In September 1996, the veteran submitted a notice of 
disagreement (NOD) to the denial of service connection for 
PTSD and for alcohol and drug abuse, which he felt was caused 
by his PTSD.  He also felt that the right knee warranted a 
higher rating.  

In a July 1997 rating decision, the RO denied service 
connection for residuals of a left knee injury and notified 
the veteran of that decision in September 1997.  In October 
1997, the RO issued an SOC addressing service connection for 
PTSD.  The veteran submitted a VA Form 9, perfecting his 
appeal for service connection for PTSD in November 1997.

During an April 1998 RO hearing, the veteran voiced 
disagreement with the denial of service connection for the 
left knee.  In June 1998, the RO issued an SOC concerning 
service connection for the left knee and the evaluation of 
the right knee.  In August 1998, the veteran timely perfected 
those appeals by filing a VA Form 9; however, in a February 
2001 rating decision, the RO established service connection 
for left knee degenerative joint disease with residuals of 
left knee meniscectomy, secondary to right knee arthritis, 
and assigned a 10 percent rating.  On May 1, 2001, the RO 
sent the veteran and his representative a copy of that 
decision and informed them that they had one year to submit 
any notice of disagreement.  On April 30, 2002, the RO 
received the representative's timely written statement that 
argues for an increased rating for the left knee.  This 
constitutes a valid NOD.  See 38 C.F.R. § 20.201. 

The Board notes that the veteran did not disagree with the 
RO's denial of service connection for dental conditions, skin 
problems, bilateral tinea pedis with fissuring, and for 
stomach pain.  Therefore, the Board does not have 
jurisdiction over those claims and will not address them 
further.  

The Board is undertaking additional development on the knee 
issues pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  A diagnosis of PTSD related to mortar attacks has been 
given. 

2.  There is credible supporting evidence that the veteran's 
unit was subject to mortar attacks while he was there.



CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 reflects that his MOS (military 
occupational specialty) was 05B20, Radio Operator.  He served 
with Battery C, 6th Battalion, 71st Artillery, and received 
the Vietnam Service Medal with two Bronze Service Stars and 
the Vietnam Campaign Medal with device.  

In January 1996, the veteran filed a claim for service 
connection for "emotional problems" among others.  He 
listed treatment at East Orange VA Medical Center.  He 
reported that he had served with the 71st Artillery in 
Vietnam, that he had nightmares, flashbacks, insomnia, and 
depression, and that he could not hold a job.  

The veteran underwent a VA mental disorders examination in 
March 1996.  During that examination, he reported that he 
participated in combat while performing guard duty on Hon Tre 
Island, Vietnam, where he was assigned as a radio operator 
for an Army artillery unit.  He stated that the military 
installation was frequently attacked, and that mortar rounds 
exploded close by, destroyed his barracks, and that he saw 
several soldiers severely wounded.  He said that he 
frequently performed night guard duty and suffered from 
anxiety during those times.  He used drugs, opium, marijuana, 
and alcohol to help him cope with the fear that the enemy 
would overrun the installation.  Drug use continued after he 
returned to the states.  The examiner felt that the veteran 
suffered from persistent generalized anxiety and sensations 
of depression.  The examiner gave Axis I diagnoses of PTSD; 
and, major depressive disorder secondary to PTSD.  

In June 1996, the RO denied service connection for PTSD.  In 
a notice of disagreement, the veteran stated that he had also 
told the VA examiner that he saw the corpse of a soldier, 
which he felt should have been included as a stressor.

In June 1997, the veteran reported that he had served with 
the 71st Artillery from June 1968 to June 1969 on Hon Tre 
Island, Vietnam.  He reported that he could not remember any 
names.  He reported that guard duty was very stressful during 
mortar attacks.

In April 1998, the veteran testified before an RO hearing 
officer that his entire function on the island was performing 
guard duty for an Air Force radar installation.  He testified 
that he often fired at attackers during the night and 
ventured out after daybreak to check the area, finding blood 
and dead enemy soldiers.  He testified that guard duty varied 
and that he either manned an M-60 machine gun or "walked the 
wire" on perimeter patrol.  

The RO later received VA outpatient treatment reports from 
East Orange and Brick that reflect mental health treatment at 
various times during the 1990s.  In 1995, he mentioned 
performing guard duty in Vietnam and being mortared and an 
examiner gave Axis I diagnoses of dysthymia, alcohol 
dependence, and history of polysubstance abuse.    

The National Personnel Records Center (NPRC) forwarded the 
veteran's service personnel records to the RO in November 
1998.  According to these records, the veteran served in 
Vietnam from April 3, 1968 to October 13, 1968, when his unit 
received a permanent change of station (PCS) move.  

A January 1999 VA PTSD examination report reflects Axis I 
diagnoses of PTSD; and, major depressive disorder, secondary 
to PTSD.  The veteran reported his stressors as performing 
guard duty, mortar attacks, and a fear of being overrun by 
the enemy.  

In April 2000, the U.S. Armed Services Center for Research of 
Unit Records (hereinafter CRUR) rejected the RO's request for 
stressor verification because the information lacked 
specificity.  

In April 2002, the veteran withdrew his request for a travel 
board hearing.  

In August 2002, the Board received additional information 
concerning enemy activity on Hon Tre Island.  One item 
received is a citation to accompany the Congressional Medal 
of Honor issued to a soldier who fought on Hon Tre on March 
14, 1969.  The citation notes that a cadre of enemy was known 
to be located on Hon Tre and that several Viet Cong were 
taken prisoner in a March 1969 raid.  Another item, authored 
by a serviceman who served on Hon Tre from November 1967 to 
February 1969, notes that the Air Force maintained a radar 
site on the Island of Hon Tre, and that an Army signal unit 
and an Army special forces training unit also operated on the 
island.  The article notes that the Viet Cong were known to 
be on the island during that time and that the radar site 
came under mortar attacks on several occasions.  The 
undersigned finds this information credible based on its 
context and subject matter.

II.  Legal Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and is now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The liberalizing provisions of the VCAA are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of VA's duty to provide adequate notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The provisions implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

CRUR did not develop the case for corroboration of stressful 
incidents because the RO had not forwarded the veteran's DA 
Form 20.  Since that time, however, the Board has received 
evidence that tends to corroborate the stressful events 
reported by the veteran.  Thus, the veteran will not be 
prejudiced by the Board's adjudication of his claim, as the 
outcome is favorable to the veteran.  

VA service connection requires that the evidence establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
incurred or aggravated during the veteran's service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD, made in accordance with the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  It also requires a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  Finally, if not related to "combat" it also 
requires credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, the veteran has the 
responsibility to present and support a claim for benefits.  
The Secretary (of VA) shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.

The basis for the RO's denial in this case is that the 
veteran did not engage in combat nor does any credible 
supporting evidence tend to corroborate a claimed non-combat 
stressor.  Since the most recent SSOC was issued, the Board 
had received additional information that tends to corroborate 
that enemy mortar attacks occurred on Hon Tre, as the veteran 
has reported, and upon which a VA psychiatrist based a PTSD 
diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002), for a discussion of credible supporting evidence in 
the context of a claim that a veteran's unit at Danang was 
subject to rocket attacks.

In this case, there is credible evidence of record tending to 
corroborate that the veteran served at a location that came 
under mortar attack from the enemy.  The Board thus concludes 
that the requirements of 38 C.F.R. § 3.304(f) have been 
satisfied.  No further corroboration of a claimed stressor is 
required.  

In conclusion, the Board has determined that the regulatory 
requirements for service connection for PTSD are met.  
38 C.F.R. § 3.304(f).  In light of the above; the claim is 
granted. 


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

